DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In line 3, the limitation indicating that the pivot pin is engaged between the recess of the retaining hook is unclear in that a pivot pin is understood to be supported by a structural feature and pivotally supporting another feature.  The limitation recites only the recess of the retaining hook.  If the pivot pin is intended to be engaged between the oval holes and the recess of the retaining hook, the claim should so state.  The scope of the claim is indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esclapez Diving (Esclapez), French Patent Application No. 2960957, in view of Bruington, U.S. Patent No. 8,384,602, and in further view of Miceli, French Patent Application No. 2537262.  Esclapez teaches a speargun handle comprising a guard, which creates a chamber for a trigger lever, see drawing below.  The handle may include a chamber, see drawing below, surrounded by a retaining cover (124a, 124b) and see drawing below.  Esclapez teaches a loading aid (122) with a longitudinal groove (123) and a front end, see drawing below, to which a tube is fitted for launching a shaft, a trigger mechanism with a cartridge, with a shaft (arrow), section 4 and see drawing below.  Esclapez teaches a retention member (handle) with single chamber surrounded by a retaining cover.  It would have been obvious to one of ordinary skill in the art to provide an additional duplicate chamber, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, St. Regis Paper Co., v. Bemis Co., 193 USPQ 8.  Further, it would have been obvious to one of ordinary skill in the art at the effective filing date to provide non-slip material for the retention member, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (CCPA 1960).  Esclapez, as modified, is silent as to the trigger lever being located outside the cartridge, a retaining hook, and a line holder.  Bruington teaches a speargun having a handle, see Figure 1.  Bruington teaches a trigger mechanism (150) including a retaining hook (54) and a In re Japikse, 86 USPQ 70 (CCPA 1950).  The examiner finds that it would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the cartridge to receive a screw on top, since it was known in the art that a screw may be used as a fastener. Esclapez, as modified, discloses the claimed invention except for providing line deflectors.  Miceli teaches a similar speargun (crossbow) including a line deflector (tensioning device), paragraph 9.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Esclapez, as modified, with a line deflector, as taught by Miceli, to provide Esclapez, as modified, with a feature configured to allow a line connected to a shaft to pay out without entanglement, to yield the predictable result of facilitating an accurate shot, while tethering the shaft.  Esclapez, as modified, discloses the claimed invention, except for providing plural line deflectors.  It would have been obvious to one of ordinary skill in the art at the St Regis Paper Co. v. Bemis Co., 193 USPQ 8.  


    PNG
    media_image1.png
    704
    1046
    media_image1.png
    Greyscale

As to Claim 4, Esclapez teaches that the butt includes a cavity receiving the cartridge (cassette) and the loading aid (loading support) with an orifice to engage the butt and be locked by a screw, section 5 and see drawing above, suggesting that the cartridge may be secured on an upper side by screw. It would have been obvious to one of ordinary skill in the art at the effective filing date to provide a screw attachment for the cartridge on the upper side, as suggested, It follows that the screw may be unscrewed without disassembling the trigger mechanism.
Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esclapez, in view of Bruington and Miceli, as applied to claim 1 above, and further in view of McLean, As to Claim 2, Bruington teaches that the trigger may include a projection terminating the retaining hook, see drawing below.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Esclapez, as modified, with a trigger projection terminating a retaining hook, as taught by Bruington, to provide Esclapez, as modified, with a known substitute trigger linkage.  Esclapez, as modified, discloses the claimed invention except for providing indentations on the trigger.  McLean teaches that a trigger may include indentations up to a projection, paragraph 0176 and see Figure 3.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Esclapez, as modified, with trigger indentations up to a projection, as taught by McLean, to provide Esclapez, as modified, with indentations to guide placement of fingers, to yield the predictable result of facilitating a comfortable grip on the trigger, from which a reduction in weight would follow.  

    PNG
    media_image2.png
    596
    680
    media_image2.png
    Greyscale

As to Claim 5, Bruington teaches that a cartridge (grip panels) may be provided on either side with holes (54c) on which there is mounted a pivot pin (54b), which during loading is engaged between the recess of the retaining hook (54) and receives and distributes developing stresses during launching of the shaft on both the cartridge and retaining hook, noting that the pivot pin receives tension and bears on the cartridge at the holes and on the retaining hook pivot point, Col. 4, ln. 55- 66 and see Figure 3.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Esclapez, as modified, with pivot pin mounted in holes and configured to receive and distribute stresses, as taught by Bruington, to provide In re Dailey, 149 USPQ 47 (CCPA 1966).  Claim 5 is treated as best understood, in view of the rejection under 35 USC §112(b).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esclapez, in view of Bruington and Miceli, as applied to claim 1 above, and further in view of Garofalo, U.S. Patent No. 4,359,999.  Esclapez, as modified, substantially shows the claim limitations, as discussed above.  Esclapez, as modified, is silent as to a groove in the chamber.  Garofalo teaches a speargun handle having a groove in a trigger containing chamber and a flat base.  The trigger lever and flat base which move, acting as a stop in movement of the trigger lever, see drawings below.  It would have been obvious to one of ordinary skill in the art at the effective filing date, to provide Esclapez, as modified, with a trigger and flat base moving within a groove, with the flat base configured to stop movement of the trigger lever, as taught by Garofalo, to provide Esclapez, as modified, with feature to confine the lower end of the trigger, to yield the predictable result of improving the structural integrity of the device.

    PNG
    media_image3.png
    478
    690
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    474
    336
    media_image4.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474.  The examiner can normally be reached on 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        7 July 2021